KAUFF MCGUIRE & MARGOLIS LLP
950 Third Avenue, 14 Floor

New York, NY 10022

(212) 644-1010 (Tel)

(212) 644-1936 (Fax)

Attorneys for Defendant

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

GUILLERMINA DESPIAU,
Plaintiff,
V.

GOODWILL INDUSTRIES OF GREATER NEW
YORK AND NORTHERN NEW JERSEY, INC.

Defendant.

Case No. 20-cv-6368 (EK/SJB)

STIPULATION AND ORDER OF
DISMISSAL WITH PREJUDICE

 

 

 

Sibi)

"IT 1S HEREBY STIPULATED AND AGREED, by and between the undersigned

attorneys of record for the parties to the above-entitled action that, in accordance with

Rule 41 of the Federal Rules of Civil Procedure, the action is withdrawn by Plaintiff and

dismissed with prejudice and without costs or attorney’s fees to any party.

Dated: N or ew York
KAUFF MCG TRE & MARGOLIS LLP

 

 

New York, NY 10€

(212) 644-1010 (Tel)
dayan@kmm.com

Attorneys for Defendant

Goodwill Industries of Greater New York
and Northern New Jersey, Inc.

So Ordered:

4849-3482-6722.1

Dated: Mew York, New York
va /2-[ 2021

PHILLI a & ASfil— PLLC

"ij fe Friédman
585 Stewart Avenue, Suite 410
Garden City, New York 11530
(212) 248-7431 (Tel)
ifriedman@tpglaws.com
Attorneys for Plaintiff
Guillermina Despiau

, U.S.D.J.
Date
